J-S13040-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :      IN THE SUPERIOR COURT OF
                                               :           PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    CHRISTOPHER KOLASKI                        :      No. 3723 EDA 2015

                    Appeal from the Order November 19, 2015
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0008572-2014


BEFORE:      BENDER, P.J.E., LAZARUS, J., and FITZGERALD, J.*

MEMORANDUM BY BENDER, P.J.E.:                         FILED: FEBRUARY 22, 2021

        The Commonwealth appeals from the order, entered in the Philadelphia

County Court of Common Pleas, granting Appellee Christopher Kolaski’s

motion to dismiss his misdemeanor driving under the influence (“DUI”)

charges pursuant to 18 Pa.C.S. § 110.              Originally, this panel reversed the

court’s order and remanded for further proceedings, following the rationale of

Commonwealth v. Perfetto, 169 A.3d 1114 (Pa. Super. 2017) (en banc)

(“Perfetto I”).1      However, Perfetto I was subsequently reversed by our

Supreme Court in Commonwealth v. Perfetto, 207 A.3d 812 (Pa. 2019)

(“Perfetto II”).       Consequently, our Supreme Court granted Appellee’s

petition for permission to appeal, vacated our prior decision, and remanded
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1See Commonwealth v. Kolaski, 179 A.3d 538 (Pa. Super. filed Oct. 6,
2017) (unpublished memorandum).
J-S13040-17



for reconsideration in light of Perfetto II.     After careful review, we again

reverse the court’s order and remand for further proceedings.

      The relevant facts and procedural history of this case are as follows. On

January 10, 2009, Philadelphia Police stopped Appellee’s vehicle after noticing

reckless and erratic driving. Appellee’s eyes were watery and glassy, and he

was unable to keep his balance upon exiting the vehicle. The officers issued

him a traffic citation for careless driving and arrested him for DUI. On March

16, 2009, the Philadelphia Traffic Court found Appellee guilty in absentia of

careless driving. Thereafter, on June 9, 2014, the Philadelphia Municipal Court

convicted Appellee of two counts of DUI.       Following sentencing, he timely

appealed to the Philadelphia Court of Common Pleas for a trial de novo. Prior

to his new trial, however, Appellee filed a motion to dismiss the DUI charges

pursuant to section 110. After a hearing on the motion, the court dismissed

the DUI charges on November 19, 2015, and held that Appellee’s prior Traffic

Court conviction barred the subsequent prosecution of his DUI offenses. The

Commonwealth timely appealed and filed a Pa.R.A.P. 1925(b) concise

statement of errors complained of on appeal.       The trial court filed its Rule

1925(a) opinion on June 15, 2016.

      On October 6, 2017, this Court filed a memorandum decision relying on

Perfetto I to reverse the trial court’s order and remand for further

proceedings. See Kolaski, supra. In Perfetto I,

      the defendant was cited for a summary offense and also charged
      with three counts of DUI. [Perfetto I,] 207 A.3d at 815. A
      hearing officer in the Philadelphia Municipal Court, Traffic Division,

                                      -2-
J-S13040-17


      found the defendant guilty of the summary offense. Id. After a
      preliminary hearing, the defendant’s DUI charges were bound
      over for trial. Id. [The d]efendant filed a motion to dismiss,
      based on the same argument in the instant case, invoking
      subsection 110(1)(ii)—the compulsory joinder rule. Id. The trial
      court granted the motion and dismissed [the] defendant’s DUI
      charges. Id. The Commonwealth appealed and a divided en banc
      panel of our Court reversed the trial court, concluding that the
      defendant’s summary traffic offense could only be tried in the
      Traffic Division of the Municipal Court and, thus, the defendant’s
      subsequent prosecution for his DUI charges did not run afoul of
      the compulsory joinder rule.

Commonwealth v. Atkinson, -- A.3d ----, 2021 PA Super 16, *2 (filed Feb.

8, 2021) (en banc).

      Applying Perfetto I, this panel found that Appellee’s prosecution for

DUI in the Philadelphia Municipal Court was not barred by his earlier

prosecution for careless driving in the former Philadelphia Traffic Court. We

also pointed out that, at the time of Appellee’s offenses, Philadelphia had a

separate traffic court that adjudicated his summary traffic violation. However,

as of June 19, 2013, Philadelphia restructured the Municipal Court into two

sections, the General Division and the Traffic Division, which absorbed the

former Traffic Court.

      Appellee filed a petition for permission to appeal with our Supreme

Court, which was granted. On May 17, 2019, the Court vacated our decision

and remanded for reconsideration of this case in light of Perfetto II. There,

      the Supreme Court reversed our Court’s en banc decision [in
      Perfetto I], noting that while the Traffic Division of the
      Philadelphia Municipal Court has limited jurisdiction to “consider
      only summary traffic offenses,” the General Division of the
      Municipal Court “clearly and unambiguously ... has jurisdiction to
      adjudicate any matter that is properly before [it, including both

                                     -3-
J-S13040-17


     summary and misdemeanor offenses].” Perfetto [II], 207 A.3d
     at 823. Thus, the Court concluded that the Commonwealth was
     precluded from prosecuting the defendant for his pending DUI
     charges under section 110(1)(ii), where all of the defendant’s
     offenses could have been adjudicated in the General Division of
     the Municipal Court. Id.

Atkinson, 2021 PA Super 16, at *2.

     On remand, we permitted the parties to file new briefs.            In the

Commonwealth’s post-remand brief, it raises two issues for our review:

     I. Did the lower court err when it dismissed felony and
     misdemeanor charges pursuant to 18 Pa.C.S. § 110 based on the
     prior adjudication of summary traffic offenses in Philadelphia
     Traffic Court, where an exception under 18 Pa.C.S. § 112 applies?

     II. Should this Court deem waived [Appellee’s] claim that [s]ection
     110 required his misdemeanor charges to be joined with this
     summary traffic offenses[,] where he did not present it to the
     Municipal Court that tried him initially but[,] instead[,] waited to
     raise it for the first time at a trial de novo[?]

Commonwealth’s Brief at 1.

     To begin, we note that:

     Our standard of review of issues concerning the compulsory
     joinder rule, 18 Pa.C.S. § 110, is plenary. Commonwealth v.
     Reid, 35 A.3d 773, 776 (Pa. Super. 2012). The compulsory
     joinder rule states, in relevant part:

        Although a prosecution is for a violation of a different
        provision of the statutes than a former prosecution or is
        based on different facts, it is barred by such former
        prosecution under the following circumstances:

        (1) The former prosecution resulted in an acquittal or in a
        conviction ... and the subsequent prosecution is for:

                                    ***

           (ii) any offense based on the same conduct or arising
           from the same criminal episode, if such offense was
           known to the appropriate prosecuting officer at the

                                    -4-
J-S13040-17


             time    of   the    commencement        of  the    first
             trial and occurred within the same judicial district as
             the former prosecution unless the court ordered a
             separate trial of the charge of such offense[.]

      18 Pa.C.S. § 110(1)(ii) (amended 2002)…. However, pursuant to
      18 Pa.C.S. § 112(1), a former “prosecution is not a bar within the
      meaning of section 109 of this title ... through section 111 of this
      title ... [if t]he former prosecution was before a court which lacked
      jurisdiction over the defendant or the offense.” 18 Pa.C.S. §
      112(1). In Commonwealth v. Johnson, 221 A.3d 217 (Pa.
      Super. 2019), appeal granted, 237 A.3d 962 (Pa. 2020),4 our
      Court recognized that “[c]learly[, section 112(1)] is an exception
      to [s]ection 110, because the exception applies to [s]ections 109-
      111.” Id. at 220.
         4 On August 5, 2020, the Pennsylvania Supreme Court
         granted Johnson’s petition for allowance of appeal on the
         following issue: Did not the Superior Court, in a published
         opinion, misapply 18 Pa.C.S. § 112 in such a way as to
         conflict with precedent from both the Superior Court and
         this Court?

Atkinson, 2021 PA Super 16, at *2 (emphasis omitted).

      In the Commonwealth’s first issue, it argues that Appellee’s prosecution

for the DUI charge is permitted under sections 110 and 112 because, when

Appellee was prosecuted for careless driving in 2009, the Philadelphia Traffic

Court had exclusive jurisdiction over his summary traffic offense. Thus,

there was no one court that had jurisdiction over both Appellee’s careless

driving charge and his DUI offense.       The Commonwealth argues that the

timing of Appellee’s first prosecution makes this case distinguishable from

Perfetto II, where “all of the charges arising out of the same criminal episode

— i.e., a single traffic stop — in that case occurred in 2014, after the General

Assembly had eliminated the Philadelphia Traffic Court and, necessarily, its



                                      -5-
J-S13040-17



exclusive jurisdiction over summary traffic offenses.” Commonwealth’s Brief

at 10 (citing Perfetto II, 207 A.3d at 815) (emphasis in original).           The

Commonwealth concludes that, “[t]he Philadelphia Traffic Court’s exclusive

jurisdiction over summary traffic offenses provided an exception, before June

19, 2013, to the rule of compulsory joinder for other non-summary offenses

arising out of the same criminal episode.” Id. at 10-11 (emphasis omitted;

footnote omitted).2

       Based on this Court’s recent en banc decision in Atkinson, we agree

with the Commonwealth. There,

       [o]n January 8, 2013, Atkinson was arrested and charged with
       driving under the influence (DUI), 75 Pa.C.S. § 3802(a)(1), as
       well as a violation of the Motor Vehicle Code (MVC) for
       disregarding a traffic device, 75 Pa.C.S. § 3111(a). On March 13,
       2013, Atkinson was found guilty in the now-eliminated Traffic
       Court of Philadelphia3 of the offense of disregarding a traffic
       device. No appeal was filed. The Commonwealth continued its
       prosecution of the DUI offense in the Criminal Trial Division of the
       Philadelphia Municipal Court. On August 3, 2015, Atkinson filed a
       motion to dismiss the DUI offense, in the Municipal Court,

____________________________________________


2 We reject Appellee’s claim that the Commonwealth waived its argument
because it did not raise before the trial court, or in its Rule 1925(b) statement,
that an exception to section 110 applied under section 112. The trial
proceedings in this case occurred in 2014, and the Commonwealth’s Rule
1925(b) statement was filed in 2015. It was not until the pendency of the
Commonwealth’s appeal that Perfetto I and Perfetto II were decided, and
not until even more recently that this Court issued Johnson and Atkinson.
These decisions clearly developed the law on how sections 110 and 112 apply
to the Commonwealth’s practice in Philadelphia of separating prosecutions for
summary traffic offenses from DUI and other misdemeanor and felony
charges. Thus, we decline to deem the Commonwealth’s argument, premised
on these changes in the law, to be waived based on its failure to present its
precise claims years before the pertinent cases were decided.

                                           -6-
J-S13040-17


     pursuant to section 110, the compulsory joinder rule.             The
     Municipal Court denied Atkinson’s motion to dismiss.
        3 On June 19, 2013, the Traffic Court of Philadelphia was
        effectively abolished when the General Assembly
        restructured the Philadelphia Municipal Court, now
        comprised of two administrative sections, the General
        Division and the Traffic Division. See Act 17 of 2013, P.L.
        55, No. 17 (June 19, 2013). Thereafter, all Traffic Court
        responsibilities were transferred to the Municipal Court. On
        April 26, 2016, the Pennsylvania Constitution was amended
        to fully eliminate the Philadelphia Traffic Court. Perfetto
        [II], 207 A.3d at 816 n.1.

Atkinson, 2021 PA Super 16, at *1.

     In affirming the Municipal Court’s order denying Atkinson’s motion to

dismiss, we explained:

     Here, there is no dispute that Atkinson’s prosecution on the
     summary traffic offense resulted in a conviction, the prosecution
     on her misdemeanor charge would be based on the same criminal
     conduct or arose from the same criminal episode, the
     Commonwealth knew of the misdemeanor charge before the
     summary trial, and the misdemeanor charge arose in the same
     judicial district and at the same time as the traffic offense of which
     Atkinson has already been convicted. See 18 Pa.C.S. §
     110(1)(ii). However, unlike Perfetto [II], at the time Atkinson
     was prosecuted and found guilty of her summary offense, neither
     the Traffic Division nor the General Division of the Municipal Court
     existed. Rather, the Municipal Court and the Traffic Court of
     Philadelphia were separate entities. See Act 1997-2 (S.B. 178),
     P.L. 3, § 1, approved Feb. 14, 1997, eff. Jan. 5, 1998 (former
     section 1121 designating Philadelphia Municipal Court and former
     section 1321 designating Traffic Court of Philadelphia);5 see
     also Perfetto [II], 207 A.3d at 816 n.1 (“The amended
     statute merged the Philadelphia Traffic Court into the Philadelphia
     Municipal Court by reorganizing the Municipal Court into two
     divisions: General Division and Traffic Division.”) (emphasis
     added).
        5 At the time Atkinson was adjudicated for her summary
        offense, the Municipal Court and Traffic Court of Philadelphia
        were designated as “Minor Courts” in this Commonwealth.


                                     -7-
J-S13040-17


        The Philadelphia Municipal Court was its own entity
        (Subchapter B under Chapter 11 of Article D of Subpart A of
        Part II of Title 42), while the Traffic Court of Philadelphia
        was its own entity under Subchapter B of Chapter 13, Traffic
        Courts. The Municipal Court is now comprised of Civil,
        Criminal        and        Traffic       Divisions.       See
        https://www.courts.phila.gov/municipal         (last   visited
        12/17/20).

     Thus, at the time Atkinson was tried on her summary offense, the
     Commonwealth could not have also adjudicated her on her DUI in
     Traffic Court, which had exclusive jurisdiction over Motor Vehicle
     Code violations. Similarly, the Commonwealth could not have
     tried Atkinson’s summary traffic offense in Philadelphia Municipal
     Court (Criminal Trial Division). Therefore, the “Commonwealth
     has not placed [Atkinson] ‘in jeopardy of life or limb’”6 regarding
     her DUI offense, Johnson, [221 A.3d at] 221,7 and the
     Philadelphia Municipal Court (Criminal Trial Division) may properly
     assert its separate, original jurisdiction over that charge under
     section 112(1). Accordingly, our holding in this case does not run
     afoul of the Supreme Court’s holding in Perfetto [II] or the
     compulsory joinder rule and the trial court properly denied
     Atkinson’s motion to dismiss. Reid, supra.
        6See Pa. Const. Art. I, § 10 (“No person shall, for the same
        offense, be twice put in jeopardy of life or limb.”).
        7 Similarly, in Johnson, our Court concluded that the
        Commonwealth properly tried and convicted the defendant
        on summary charges in municipal court and brought a drug
        charge arising from the same episode in the trial court.
        [Johnson,] 221 A.3d at 221. Specifically, the Court found
        that section 112(1) trumped section 110 where the
        municipal court, which had jurisdiction over the defendant’s
        prosecution for driving with a suspended license, did not
        have jurisdiction over the defendant’s drug charge. Id. In
        affirming the trial court’s refusal to dismiss the drug charge
        under the compulsory joinder rule, the Johnson panel
        noted that the case was unlike Perfetto [II] where the
        summary-offense prosecution occurred before a court that
        also had jurisdiction over the DUI charge.

Atkinson, 2021 PA Super 16, at *3 (emphasis in original).




                                    -8-
J-S13040-17



      Here, it is clear that under the rationale of Atkinson, Appellee’s 2009

conviction for careless driving in the then-extant Philadelphia Traffic Court,

which had exclusive jurisdiction over that offense, does not bar his subsequent

prosecution for DUI. This conclusion does not contradict our Supreme Court’s

decision in Perfetto II.     Therefore, we reverse the trial court’s order

dismissing Appellee’s DUI charge and remand for further proceedings. Given

our disposition, we need not address the second issue raised by the

Commonwealth.

      Order reversed. Case remanded for further proceedings. Jurisdiction

relinquished.

      Justice Fitzgerald did not participate in the consideration or decision of

this case.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/22/21




                                     -9-